Citation Nr: 1704030	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-41 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to August 21, 2014, and a rating in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2012, the Veteran testified before the undersigned Veteran's Law Judge during a Travel Board Hearing.  A transcript of that hearing has been associated with the claims file.

This matter was previously remanded for further development in April 2014.  At that time, a claim for entitlement to service connection for a sleep disorder was also remanded for the issuance of a statement of the case, pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in April 2014; however, the Veteran did not perfect an appeal with respect to that issue.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.  

While on remand the RO issued a November 2015 rating decision increasing his rating from 50 to 70 percent disabling effective August 21, 2014.  Since this increase did not constitute a full grant of the benefit sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Finally, the Board notes that in the case of Rice v. Shinseki, 22 Vet. App. 447  
(2009), the Court held that a claim for TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the Veteran maintains that he is incapable of substantially gainful employment as a result of his service connected PTSD.  Accordingly, the issue of TDIU has been raised by the record and it is therefore listed on the title page of this decision.


FINDINGS OF FACT

1.  For the period prior to August 21, 2014, the Veteran's PTSD is shown to have resulted in occupational and social impairment with deficiencies in most areas.

2.  The Veteran's PTSD is not shown to have resulted in total occupational and social impairment during the entirety of the appeal period.

3.  The evidence of record demonstrates that the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD have been met for the period prior to August 21, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a 100 percent PTSD rating have not been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for TIDU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The duty to notify has been met.  See March 2009 VCAA and March 2012 Board Hearing Transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As indicated, this case was remanded in April 2014.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-4. (1999).

Laws and Regulations

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

Diagnostic Code 9411 addresses PTSD.  

Under that code, a 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130  (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms. However, the use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436   (2002). The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

GAF scores ranging between 61 and 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional...at a level of disability equivalent to reduced reliability and productivity.  Scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2014).

Factual Background

The Board notes it has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

In that regard, in a March 2009 statement the Veteran's spouse indicated that he was easily triggered by small unpredictable events including those involving "work, family and politics."  These events would lead to angry yelling disputes with family members.  She also reported the Veteran suffered from constant anxiety, a short temper and insecurity.

On September 2009 VA examination, the Veteran had functional impairments including: sleeping difficulties, intrusive thoughts, hypervigilance, short temper, persistent startle, social isolation and withdrawal and difficulty concentrating.  With regard to memory, the examiner noted the Veteran had to keep lists because of a mild degree of memory impairment (forgetting names, directions and recent events).  He also had difficulty establishing and maintaining effective work and social relationships.  The examiner opined he had occupational and social impairment with reduced reliability and productivity.  He was found to be competent to maintain his finances and the activities of daily living including feeding himself, hygiene and dressing appropriately.  His GAF score was noted as 68.

In January 2010, the Veteran reported problems concentrating, difficulty falling and staying asleep, nightmares, depression and a lack of desire to participate in "old hobbies."  See Fayetteville VAMC treatment records.  The physician noted normal speech and goal oriented thought with intact judgment and insight.  His appearance was groomed, calm, and polite with anxious mood.  GAF score was 55. 

In February 2010, he reported a worsened condition and an inability to control his anxiety.  See Fayetteville VAMC treatment records.  He noted limited sleep and a decrease in functioning as coworkers noticed mistakes and memory problems.  Thought processing was goal directed with intact insight and judgment.  Mood was angry, depressed and tearful.  GAF score was 54.

In March 2010, he reported that his psychiatric medications were causing dizziness throughout the day and hangover like symptomology thereafter.  See Fayetteville VAMC treatment records.  As a result, he requested a change in medication which would not preclude working construction.  On examination, he was neatly groomed, cooperative, with a euthymic mood.  Affect was within normal range and intensity.  Thought process was coherent, logical and goal directed with good intellect, insight and judgment.  GAF score was 61.

Between May and October 2010, he continued reporting dizziness and a feeling of being "drunk" following the use of his medication.  See Fayetteville VAMC treatment records.  He remained groomed and cooperative with good/normal intellectual levels, insight and judgment.  He reported nightmares, depression, intrusive memories, anger and aggravation.  GAF scores were 52 and 61.  

In a September 2010 statement, the Veteran's coworker L. L. indicated he appeared "spaced out" and not engaged with his surroundings.  These behaviors were noted to create a danger while working in construction.  L. L. also reported the Veteran was consistently irritable, moody and withdrawn.  Another coworker F. L., noted he had undergone "dramatic changes."  Specifically, the Veteran had a decreased ability to interact with others, concentrate, remember and control anger.  See September 2010 Statement in Support of the Claim.  These reports were also echoed his wife. See September 2010 Correspondence.  In addition, the Veteran reported that as a result of his increased memory difficulties, he relied on his wife for reminders about grooming and attire.  See September 2010 VA Form 9.

During January 2011, the Veteran reported homicidal ideations with regards to the denial of his claim for service connection; he was not considered a danger by clinicians.  See Fayetteville VAMC treatment records.  Thought process was coherent, logical and goal oriented.  He maintained a groomed appearance and congruent mood with spontaneous speech without abnormality.  GAF scores were 61 and 52. 

From March 2011 through October 2011, he reported having "terrible problems keeping his mental focus [and] maintaining his track of thoughts."  See Fayetteville VAMC treatment records.  He also reported that frustrations at work led to suicidal ideations, but not actual intent.  He emphasized avoiding large gatherings of people and having a loss of "all ambition."  On examination, judgment and cognition were normal.  He was also oriented to time, place and person with no observable difficulty concentrating or unusual behavior.  Affect was depressed, anxious and guilty.  GAF scores were 52 and 61.  

On March 2012 Board hearing, the Veteran reported suicidal ideation, difficulty with impulse control, a flatten affect, isolation and lack of socialization.  He reported medication side-effects resulting in dizziness and exhaustion.  His complaints worsening symptoms triggered the remand for a new VA examination and updated treatment records.

Treatment records from January until December 2012 indicated continued lapses in concentration with momentary forgetfulness.  See Fayetteville VAMC treatment records.  In addition, the Veteran specified his symptomology became so intrusive that he was forced to quit for fear of being fired.  GAF scores during this period varied between 52, 56 and 61.

From April 2013 and June 2014, the Veteran reported engaging in an "avoidance life style" by staying home as much as possible.  See Fayetteville VAMC treatment records.  He noted that his avoidance of public places frustrated his wife.  However, he reported maintaining a relationship with a buddy with whom he would regularly fish.  Symptoms reported included: difficulty sleeping, intrusive memories, memory loss, guilt, avoidance, anxiety, anger, nightmares, hypervigilance and loss of interest.  Examinations indicate he remained groomed, alert and oriented to time, place and person with normal cognition and intact judgment.  GAF scores were 60 and 61.  

On August 2014 VA examination, he was opined to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Symptoms included: passive suicidal ideation, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events) and disturbances in motivation and mood.  His PTSD was noted to cause difficulty in establishing and maintaining effective work and social relationships.  He also had difficulty adapting to stressful circumstances, including work in a worklike setting.  To that point, his PTSD and associated psychotropic medications were opined to cause marked inference with work.  Rationale for this opinion noted that the Veteran's PTSD/medication lends to his difficulty sleeping, irritation, isolation, dizziness, loss of motivation and being easily overwhelmed by stress. 

Analysis

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his PTSD warrants a 70 percent initial evaluation prior to August 21, 2014.  The medical and lay evidence supports a finding of occupational and social impairment.  Review of his GAF scores during the appeal indicate that his symptomatology unpredictably ranged from slightly better than moderate to almost severe.  Furthermore, he has deficiencies in most areas including work, thinking and mood, as well as, family and interpersonal relations.  

In that regard, his PTSD causes unprovoked irritability with periods of rage and anxiety as well as difficulties with focus, socializing and avoidance.  Moreover, the medications used to treat his disability cause delayed thinking, lack of sleep, loss of interest, dizziness and decreased memory.  The combined result of these symptoms and side-effects results in his generally impaired ability to maintain concentration and socialization.  The severity of his overall impairment is evident in his decision to manage his symptomology by living an "avoidant" life for fear of triggering his PTSD.  Review of the record is also silent for the Veteran's reports of experiencing hallucinations, delusions or illusions.  See VAMC treatment records dated from 2009 to 2014.  However, the Veteran has consistently reported experiencing suicidal ideation, on a daily basis.  Id.  Significantly, suicide assessments prepared throughout the pendency of the appeal note he is at low risk for suicide because he lacks intent.  Id.  His lack of intent is predicated on the pain his suicide would cause his family.  In that regard, the record establishes that throughout the pendency of the appeal he has maintained relationships with his parents, children, and a wife of over 40 years.  Id.  Taken together, and resolving doubt in his favor, the Board finds an initial 70 percent evaluation is warranted prior to August 21, 2014.

Nonetheless, the Board finds that the Veteran did not meet the criteria for a disability rating in excess of 70 percent for his PTSD at any time during the claims period.  Tthe evidence clearly establishes that the Veteran's PTSD symptoms totally impair his ability to work.  However, the record does not establish that he also had total social impairment as is required for a 100 percent PTSD schedular disability rating. 

In regard to social impairment, the record establishes that although there are signs of dysfunction, he has maintained a relationship with his parents, children and other family members.  Additionally, the record indicates that he has some friendships.  Most importantly, the Veteran has maintained a personal relationship with his wife for over forty years.  

Furthermore, gross impairment in thought processes or persistent delusions or hallucinations, or grossly inappropriate behavior simply has not been shown by the record.  Indeed, the Veteran has consistently been found to have intact judgement.  The Board acknowledges the Veteran's reports that his wife provides assistance to supplement his memory problems.  However, the clinical evidence of record provided by VA examiners and clinicians consistently indicates that he is able to perform the activities of daily living.  Correspondingly, although the Veteran has reported suicidal ideation, physicians categorize him as having a low risk of suicide.  As such, a 100 percent rating is not warranted.

In sum, the evidence of record does not support symptoms of such frequency, severity or duration to warrant a rating in excess of 70 percent.  The Board recognizes that the presence or absence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Here, while the evidence of record demonstrates significant impairment in occupational and social functioning, the treatment records and multiple VA examination reports were not indicative of the total social impairment that is required for a 100 percent rating. 

There is also no indication in the medical evidence of record that the Veteran's PTSD warranted other than the currently assigned 70 percent disability rating throughout the appeal period.  Although on occasions clinicians indicated periods of increased symptomology, as previously discussed, they did not warrant a rating of a 100 percent.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321 (b)(1) (2016).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or frequent emergency treatment for his PTSD.  While the Veteran he asserts unemployability, the issue of entitlement to a TDIU has been addressed separately.  Overall, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating than that granted herein.  Accordingly, the Board finds that referral for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to TDIU

As indicated above the Board has incorporated the claim of TDIU as it was raised by the record. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341 (a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).
The Veteran is currently service-connected for PTSD.  A 70 percent rating has been assigned for the entire appeal period.  He is also service connected for bilateral hearing loss rated at 30 percent and tinnitus rated at 10 percent.  As he has a single disability that is 60 percent disabling or more, the schedular requirements under 38 C.F.R. § 4.16 (a) have been met.  Indeed, after a review of the evidence, the Board determines that the Veteran is unemployable due to his service connected PTSD alone, which would meet the schedular requirements of 4.16(a). 

The record reflects that the Veteran's highest level of education is two years of college and he has been unemployed since 2006.  See Veteran's September 2010 Application for Increased Compensation Based on Unemployability; see also April 2009 VA Examination Report.

With that said, treatment medical records clearly establish that Veteran would have severe difficulty performing both skilled and unskilled work.  The severity of his impairments is best evidenced by the 2014 examiner's discussion of the interplay between his PTSD symptomology and his prescribed psychotropic medication. Specifically, he has an array of symptomology which causes his him to be constantly irritable, isolative, suspicious, aggressive and easily overwhelmed.  As such his PTSD, on its own, makes it difficult for him to interact appropriately with others.  Moreover, his medication causes symptoms leading to dizziness, memory loss, lessened concentration and motivation.  As evidence above, the record reflects that the combined result of these symptoms precludes productivity in both a physical and sedentary environment.

In the Board's view, it is abundantly clear that the Veteran's social and occupational functioning is significantly impaired.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  His PTSD symptomology causes him to be at a minimum unpredictably aggressive and abusive.  Moreover, his medication results in decreased concentration, memory and interest.  As a result, it is highly unlikely that he would realistically be able to obtain and maintain gainful employment.  Accordingly, TDIU is therefore warranted on the basis of his service connected PTSD.


Special Monthly Compensation

Issuance of a TDIU in turn raises the issue of entitlement to special monthly compensation (SMC).  In that regard, the Board has considered the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that, SMC might be warranted when a separate award of a TDIU rating, predicated on a single disability (perhaps not ratable at the schedular 100 percent level), is considered together with another disability separately rated at 60 perce nt or more. See 38 U.S.C.A. §1114 (s); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011). 

The Board does not find that an SMC rating is for application.  For the entirety of the appeals claim period, the Veteran's PTSD was his sole service connected disability rated as at least 60 percent disabling.  The record does not contain an indication that the Veteran has been rendered housebound.  Rather, the record reflects that he traveled to meetings, homes of extended relatives, therapy sessions and other locations throughout the pendency of the appeal.  As such, the concerns addressed in Bradley and Buie are not present, and the Board needs not further address whether SMC ratings are warranted during the pendency of the appeal.

ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD prior to August 21, 2014 is granted.

Entitlement to an initial rating in excess of 70 percent for PTSD for the entirety of the claims appeal period is denied.

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


